                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION


Ali Pineda,                                          :
                                                     :
                Plaintiff(s),                        :
                                                     :   Case Number: 1:15cv693
        vs.                                          :
                                                     :   Judge Susan J. Dlott
Raymond Berry, et al.,                               :
                                                     :
                Defendant(s).                        :

                                                 ORDER

        This matter is before the Court pursuant to the Order of General Reference in the United States

District Court for the Southern District of Ohio Western Division to United States Magistrate Judge

Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and

filed with this Court on July 23, 2019 a Report and Recommendation (Doc. 120). Subsequently, the

plaintiff filed objections to such Report and Recommendation (Doc. 123) and County Defendants filed a

response to the objections (Doc. 124).

        The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de

novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that

such Recommendation should be adopted.

        Accordingly, it is ORDERED that the County Defendants’ motion for summary judgment (Doc.

97) is GRANTED. The Defendant PNA, Inc.’s motion for summary judgment (Doc. 106) is also

GRANTED.

        Therefore, this case is hereby TERMINATED from the docket of this Court.

        IT IS SO ORDERED.




                                                         ___s/Susan J. Dlott___________
                                                         Judge Susan J. Dlott
                                                         United States District Court
